DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claims 1, 3-6, and 13, amendments to the specification and drawings, and the cancellation of claims 8-12, in the response filed September 26, 2021, have been entered.
Claims 1-7 and 13 are currently pending in the above identified application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 5,910,367 to Kean.
Regarding claims 1-2 and 6-7, Kean teaches cellulose-loose fill insulation comprising a plurality of cellulose fibers and textile fibers of natural fibers such as cotton, flax, help, and wood pulp (also types of cellulose fibers), wherein the cellulose fibers and textile fibers can be fibrous clumps (Kean, abstract, col. 1 lines 60- col. 2 line 2, col. 2 lines 18-45, col. 2 line 58-col. 3 line 3), reading on at least a portion of the plurality of cellulose fibers being fixedly joined together to form a plurality of individual superstructures as three-dimensional bodies and the plurality of texture fibers being fixedly joined together to form a plurality of superstructure as three-dimensional bodies.  Kean teaches the loose-fill insulation having markedly improved low density characteristics (Id., abstract), reading on the clumps (superstructure) establishing voids in the insulation that remain in place after the insulation has been blown in place.  As the clump would not instantly collapse on themselves, they would necessarily form compression-resistant voids with the insulation.  Examiner would like to note that there is no degree or quantification of compression resistance required in order to be considered compression resistant.  Therefore, any amount of resistance to compression would meet this limitation.
Regarding claim 2, Kean teaches the insulation having a settle density of 0.8 to 2.0 lb/ft3 without a fire retardant (Kean, col. 3 lines 19-28).  Cellulose is known in the art to have a density of 1.5 g/cm3 (about 93.6 lb/ft3), therefore there is a void volume reading on at least 30% in the settled and blown insulation.
Regarding claims 6-7, Kean teaches the fibers being treated with at least one fire retardant material, including boric acid (Kean, col. 3 lines 4-19).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over USPN 5,910,367 to Kean.  Claims 1-2 and 6-7 remains as applied to Kean above.
Regarding claims 3-5, the limitation “wherein at least a portion of the cellulose fibbers are obtained from fiber residuals” (claim 3), wherein at least a portion of the cellulose fibers are obtained from recyclable cellulose material other than fiber residuals” (claim 4), and wherein at least a portion of the cellulose fibers are obtained from Short Fiber Residual (SFR) materials and recyclable cellulose materials other than SFR” (claim 5) are interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The product of Kean contains cellulose fibers as well as textile fibers of cotton or wood pulp. The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.  Additionally, Kean teaches the use of reclaimed woodpulp-based water material, newspaper, computer printer paper, writing paper, and chip-board.
Regarding claim 13, Kean teaches cellulose-loose fill insulation comprising a plurality of cellulose fibers and textile fibers of natural fibers such as cotton, flax, help, and woodpulp (also types of cellulose fibers), wherein the cellulose fibers and textile fibers can be fibrous clumps (Kean, abstract, col. 1 lines 60- col. 2 line 2, col. 2 lines 18-45, col. 2 line 58-col. 3 line 3), reading on at least a portion of the plurality of cellulose fibers being fixedly joined together to form a plurality of individual superstructures as three-dimensional bodies and the plurality of texture fibers being fixedly joined together to form a plurality of superstructure as three-dimensional bodies.  Kean teaches the loose-fill insulation having markedly improved low density characteristics (Id., abstract), reading on the clumps (superstructure) establishing voids in the insulation that remain in place after the insulation has been blown in place.  As the clump would not instantly collapse on themselves, they would necessarily form compression-resistant voids with the insulation.  Examiner would like to note that there is no degree or quantification of compression resistance required in order to be considered compression resistant.  Therefore, any amount of resistance to compression would meet this limitation.  Kean teaches the fibers being treated with at least one fire retardant material, including boric acid (Id., col. 3 lines 4-19).
The limitation “a fire resistant cellulose insulation comprising a plurality of cellulose fibers that can be blown into place, wherein the fire resistant cellulose insulation is made by: cleaning the plurality of cellulosic fibers; treating the plurality of cellulose fiber with one or more fire retardance materials; partially dewatering the fire retardant treated cellulosic fibers; fire retardant treated and partially dewatered cellulose fibers; and forming a plurality of individual superstructures from at least a portion of the fire retardant treated, partially dewatered and dried cellulose fibers” is interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  Kean teaches a cellulose based insulation product that has been treated with a fire retardant, and therefore is a fire resistant insulation, and contains fibrous clumps, reading on the formation of superstructure of at least a portion of the treated cellulosic fibers  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.

Response to Arguments
Applicant's arguments filed September 26, 2021 have been fully considered but they are not persuasive. 
Application, with regards to the application of Kean, the Kean fails to disclosure the superstructure as being formed of the cellulose fibers and that those superstructure are three-dimensional bodies of fibers that are resistant to compression.  Applicant argues that instead Kean asserts that it is the textile fibers that are used to establish desired low-density insulation and a diminishment settling.  Examiner respectfully disagrees.  Clumps are three dimensional bodies and read on the claimed superstructure as a three-dimensional body.  The degree of resistance to compression has not been claimed or defined.  Therefore, any resistance to compression would meet the claim limitation.  The cellulose fiber as clumps meet the claim limitation.  Even though the textile fibers provide additional resistance to compression, i.e. improved performance, the clump would still offer a degree of resistance to compression.  Additionally, the textile fibers are taught as fibers of cotton and woodpulp, which are type of cellulose fiber, and being in the form of clumps as well.  In the form of clumps, as taught by Kean, the textile fibers would also meet the claim limitations.
Applicant argues that Kean does not disclose binding the textile fibers to cellulose fiber or cellulose fibers to each other to produce superstructure.  However, the claim requires at least a portion of the plurality of cellulose fiber to be fixedly joined together.  In order to be a clump, which is specified distinct from the individual fibers, the fibers would necessarily be fixedly joined together to form that clump.  The method of fixedly joining has not been defined or limited, such as by an adhesive, thermally bonded, or mechanically bond.  Even fiber entanglement such that the fibers function collectively as an individual superstructure, such as in a clump, would meet this limitation.  Therefore, Examiner maintains the rejection detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub. No. 2014/0206796 teaches a blowable insulation material comprising fiber balls.  USPN 7,790,639 teaches blowable insulation comprising shaped blowable cluster comprised of natural fibers or material, including cotton.  USPN 7,261,936 teaches a blowable insulation material composed of a plural unit having a number of filaments that are fused together at one end of the unit and open on the opposite end.  USPN 5,080,964 teaches spherical fibrous balls comprising cotton fibers and synthetic fibers used as a filling material.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A GILLETT/               Examiner, Art Unit 1789